Fish, J.

1. There being, on the trial of an indictment for murder, evidence which, if credible, would have warranted a finding that the -slayer and the deceased, upon a sudden quarrel, each being armed with -a deadly weapon, mutually engaged in a mortal combat, each using his weapon and intending to kill the other therewith, it was the duty of the judge, with or without a request, to give- in charge to the jury th-e law of voluntary manslaughter as related to the doctrine of “mutual com-bait”; and the omissi-on to do so is cause for a new’trial, where-the accused was -convicted of murder.
2. In such a -case merely reading 'to the jury the sections of the-code relating to manslaughter did not -sufficiently Instruct them as to the law applicable to the issues involved.

Judgment reversed.


All the Justices concurring.